Citation Nr: 0116109	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than August 28, 1994 
for the award of service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) October 1998 rating decision which increased the 
rating of the service-connected degenerative joint disease of 
the lumbosacral spine from 10 to 40 percent, effective August 
28, 1994, the effective date of the award of service 
connection.  

In September 1999, the claims file was transferred to the 
Phoenix RO which now has jurisdiction over the case.  

At an April 2001 Board hearing in Washington, D.C., the 
veteran raised a claim of entitlement to VA vocational 
rehabilitation benefits.  As that matter has not yet been 
adjudicated by the RO, it is not in appellate status, but 
remains pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).  
Where a claim has not yet been addressed by the RO, it is not 
in appellate status, and the Board must refer, rather than 
remand, the claim.  Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).


FINDINGS OF FACT

1.  The veteran's claim of service connection for chronic 
back disability (including arthritis) was denied by Board 
decisions in July 1969 and August 1976, and by RO rating 
decisions in February 1986 and February 1989; no timely 
appeal from the last RO rating decision in February 1989 was 
perfected by or on behalf of the veteran; thus, the February 
1989 rating decision became final.  

2.  On December 18, 1989, the veteran filed a claim of 
service connection for "degenerative arthritis," claiming 
that it developed as a result of his service-connected knee 
disability.  

3.  The December 18, 1989 service connection claim may be 
reasonably construed as an application to reopen the 
previously disallowed claim of service connection for chronic 
back disability (including arthritis).

4.  By January 1996 rating decision, the RO found that new 
and material evidence had been submitted in support of the 
previously disallowed and unappealed claim of service 
connection for chronic back disability; the claim was 
reopened, and service connection was granted for degenerative 
joint disease of the lumbosacral spine, effective August 28, 
1994.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an effective date of December 18, 1989, for 
the award of service connection for degenerative joint 
disease of the lumbosacral spine, have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the April 1999 statement of the case and April 2001 Board 
hearing, provided the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify him and his 
representative of the evidence necessary to substantiate his 
earlier effective date claim. 

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's earlier effective date claim.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

An effective date from the day following the date of 
separation from service or the date entitlement arose is 
authorized if the claim is received within one year of 
separation from service, otherwise the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of disability compensation, 
based on claims reopened after final adjudication, will be 
the date of the new or reopened claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  The date of receipt of evidence from a private 
physician will be accepted when such evidence is within 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The veteran initially filed a claim of service connection for 
a chronic "back condition" in September 1968, asserting 
that it developed as a result of his service-connected right 
knee disability.

In conjunction with the September 1968 service connection 
claim, VA and private medical records from February 1966 to 
January 1969 were associated with the file, documenting 
treatment for symptoms and impairment including the veteran's 
low back pain.

By rating decision in February 1969, the RO denied the 
veteran's claim of service connection for chronic back 
disability; he disagreed with that decision and appealed to 
the Board. 

By July 1969 decision, the Board denied the veteran's claim 
of service connection for chronic back disability, finding 
that the evidence of record did not show that any back 
disability was related to his service-connected right knee 
disability.  A Board decision is final and is not subject to 
revision on the same factual basis, but it may be reopened on 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.

Subsequently, the veteran sought to reopen the claim of 
service connection for chronic back disability, but the claim 
was denied by RO rating decision in January 1972, finding 
that the disability was not related to his active service or 
the service-connected right knee disability.  He did not 
perfect a timely appeal to the Board, with the result that 
the January 1972 rating decision became final.  38 U.S.C.A. 
§ 4005 (West 1970); 38 C.F.R. § 19.153 (1969).

In November 1975, the veteran sought to reopen the claim of 
service connection for "arthritis."  By decision in May 
1976, the RO declined to reopen the claim of service 
connection for back disability; he appealed that decision to 
the Board.  

VA and private medical records from April 1967 to February 
1976, associated with the file in conjunction with the 
veteran's November 1975 claim for benefits, document 
intermittent treatment for symptoms and impairment including 
involving the lumbosacral spine.

By August 1976 decision, the Board denied service connection 
for chronic back disability, finding that it was not related 
to the veteran's active service period or any service-
connected disability.  As noted above, a Board decision is 
final and is not subject to revision on the same factual 
basis, but it may be reopen on submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104.

In March 1984, the veteran sought to reopen the claim of 
service connection for chronic back disability.  In May 1984, 
the RO informed him that his claim of service connection for 
chronic back disability was previously denied by Board 
decision in August 1976, inviting him to submit new and 
material evidence in support of his application to reopen the 
claim; he was informed what evidence would be considered 
"new and material."  

In December 1984, the veteran filed an application to reopen 
the claim of service connection for chronic back disability, 
suggesting that it developed as a result of his service-
connected right knee disability.

VA medical records from July to August 1984, associated with 
the file in conjunction with the veteran's December 1984 
application to reopen the service connection claim, document 
treatment for symptoms and impairment including arthritis of 
the lumbar and cervical spine.

By February 1985 letter, the RO informed the veteran that the 
August 1976 Board decision, denying service connection for 
chronic low back disability, was final.  

In February 1986, the veteran sought to reopen the claim of 
service connection for chronic back disability, submitting in 
support of the claim private medical records from May to July 
1985 (documenting treatment for his nonservice-connected back 
disability and the service-connected right knee disability).

By February 1986 rating decision, the RO declined to reopen 
the claim of service connection for chronic back disability, 
finding that no new and material evidence had been submitted 
in support of the claim.  Notice of that decision and the 
veteran's appellate rights were mailed to him in March 1986, 
but he did not perfect a timely appeal.  38 U.S.C.A. § 4005 
(West 1982); 38 C.F.R. § 19.192 (1985).

At a Travel Board hearing in October 1988 (afforded the 
veteran based on his appeal from February 1987 RO rating 
decision which denied his claim of increased rating for the 
service-connected right knee disability), he withdrew his 
appeal of the increased rating claim seeking, instead, to 
reopen the previously disallowed and unappealed claim of 
service connection for chronic back disability.

By December 1988 remand, the Board referred to the RO the 
veteran's claim of service connection for chronic back 
disability for adjudication in the first instance and, should 
it be disallowed, to issue him a supplemental statement of 
the case, and afford him an opportunity to perfect an appeal 
to the Board.  

By February 1989 rating decision, the RO denied service 
connection for chronic back disability, finding that the 
entirety of the evidence of record did not show that the 
disability was related to the veteran's active service or his 
service-connected right knee disability.

In February 1989, pursuant to the December 1988 Board remand, 
the RO issued the veteran a supplemental statement of the 
case addressing the denial of the claim of service connection 
for chronic back disability.  He was informed that he had one 
year from the date of the mailing of the supplemental 
statement of the case (mailed to his address of record, along 
with VA Form 9, on March 7, 1989), to file a substantive 
appeal if he wished to perfect an appeal to the Board.  

By June 1989 letter mailed to the veteran's address of record 
(appearing to have been prepared in response to a June 1989 
inquiry from his representative), the RO informed him that he 
had until March 7, 1990 to perfect his appeal by filing VA 
Form 9 (relative to the issues which were addressed in the 
supplemental statement of the case, mailed to him on March 7, 
1989).  

In June 1989, the RO associated with the file VA medical 
records from March 1988 to June 1989, documenting 
intermittent treatment for various disabilities.

In September 1989, the veteran filed a claim of increased 
rating of the service-connected right knee disability 
(including a claim of entitlement to a temporary total rating 
under 38 C.F.R. § 4.29), but his claim was denied by the RO 
in November 1989.

On December 18, 1989, the veteran filed a claim of service 
connection for "degenerative arthritis," claiming it was 
"adjunct to [his] service[-]connected knee condition;" he 
indicated receipt of medical treatment for his disability at 
a VA facility.

In January 1990, the RO associated with the file VA medical 
records from January to December 1989, documenting treatment 
for various symptoms and impairment, including lumbosacral 
spine disability.  

By January 22, 1990 decision, the RO denied an increased 
rating of the veteran's service-connected "right knee 
disability with traumatic arthritis."

In February 1990, the veteran filed a notice of disagreement 
relative to the above January 22, 1990 adverse action by the 
RO.  A statement of the case addressing the claim of 
increased rating of the service-connected right knee 
disability was issued in March 1990, but timely substantive 
appeal was not filed by or on behalf of the veteran (in May 
1990, the RO returned to him his completed but unsigned and 
undated VA Form 9, a copy of which is of record, which shows 
that he wished to appeal the RO decision of January 22, 1990; 
a review of the file indicates that he did not re-submit the 
returned VA Form 9 in a timely fashion).

In March 1993, the veteran's representative requested that 
the veteran be provided with an explanation "why his appeal 
failed to go forward to BVA."

By April 28, 1993 letter, the RO informed the veteran that he 
failed to perfect a timely appeal from the January 1990 
rating decision; he was informed that an unsigned and undated 
VA Form 9 was received from him, but in May 1990, it was 
returned to him for completion; as he did not re-submit a 
signed and dated VA Form 9, his appeal was considered not to 
have been perfected in a timely fashion.  By the April 1993 
letter, he was also invited to submit new and material 
evidence in support of a claim of service connection for 
disability which he believed was related to his active 
service; he was informed of the type of evidence considered 
to be "new and material."

On April 28, 1994, the veteran filed a signed and dated 
(April 27, 1994) VA Form 9, indicating that he was appealing 
the April 28, 1993 RO decision; he indicated that he was 
seeking service connection for chronic back disability.  
Along with the VA Form 9, he submitted letters from fellow 
servicemen indicating that he had back impairment during 
active service.

By May 1994 letter, the veteran was informed that his April 
1994 VA Form 9 could not be construed as timely substantive 
appeal from a prior adverse determination by the RO, but that 
it was being construed as an application to reopen his claim 
of service connection for chronic back disability.

By rating decision in August 1994, the RO declined to reopen 
the veteran's claim of service connection for chronic back 
disability, resulting in his timely perfection of an appeal 
to the Board.

By rating decision in January 1996 (prior to the Board having 
an opportunity to address the veteran's application to reopen 
the claim of service connection for chronic back disability), 
the RO reopened the service connection claim; based on the 
entirety of the evidence of record, service connection was 
granted for degenerative joint disease of the lumbosacral 
spine, and a 10 percent rating was assigned, effective August 
28, 1994.

The veteran perfected a timely appeal to the Board from the 
January 1996 RO rating decision, which granted service 
connection for his lumbosacral spine disability, assigning it 
a 10 percent rating; by RO rating decision in October 1998 
(here on appeal), following the May 1998 Board remand, the 
rating of the service-connected low back disability was 
increased from 10 to 40 percent, the maximum available 
schedular rating under Code 5292, from August 28, 1994, the 
effective date of the award of service connection; in his 
June 1999 substantive appeal, he suggested that the only 
issue remaining on appeal consisted of his earlier effective 
date claim (raised at his Travel Board hearing in July 1997, 
conducted in conjunction with his claim for a rating in 
excess of 10 percent for the service-connected back 
disability).

VA and private medical records from December 1970 to August 
1998, including duplicate copies of previously submitted and 
identified clinical records, document intermittent treatment 
for various symptoms and impairment, including the current 
service-connected lumbosacral spine disability.

At an April 2001 Board hearing in Washington, D.C., the 
veteran indicated that the effective date of the award of 
service connection for degenerative arthritis of the 
lumbosacral spine should be from the date of his Travel Board 
hearing in October 1988, at which time he sought to reopen 
the claim of service connection for chronic back disability.  
He testified that, following the March 1989 mailing to him of 
the February 1989 supplemental statement of the case 
addressing the service connection claim, he submitted to the 
RO a timely substantive appeal, VA Form 9, thereby perfecting 
his appeal (he reportedly submitted a Form 9 to the RO within 
60 days of receipt of the 1989 supplemental statement of the 
case).  He believed that the effective date of the award of 
service connection should be from 1988, because he 
continuously pursued his claim since that time.

Based on the foregoing facts, the Board finds that the 
evidence in this particular case supports an earlier 
effective date for the award of service connection for 
degenerative joint disease of the lumbosacral spine, 
effective December 18, 1989, the date of receipt of the 
veteran's service connection claim (constituting, 
essentially, an application to reopen a previously disallowed 
and unappealed claim of service connection).  Initially, the 
Board notes that the veteran has repeatedly sought to 
establish service connection for chronic back disability, 
including arthritis, since he initially filed a claim 
therefor in September 1968.  However, as his claim was 
repeatedly denied by both the RO and the Board, as discussed 
above, consistent with 38 C.F.R. § 3.400(q)(1)(ii), (r), the 
determinative factor in this case revolves around the date on 
which he successfully reopened the previously disallowed 
claim of service connection for chronic back disability.

At a Travel Board hearing in October 1988, the veteran sought 
to reopen the claim of service connection for chronic back 
disability and, pursuant to December 1988 Board remand, the 
RO in February 1989 denied service connection for chronic 
back disability; a February 1989 supplemental statement of 
the case was mailed to his address of record on March 7, 
1989, along with VA Form 9 and information regarding the 
steps which he was required to take to perfect a timely 
appeal to the Board.  By June 1989 letter, he was reminded by 
the RO that he had until March 7, 1990 to file his 
substantive appeal relative to the issue addressed in the 
February 1989 supplemental statement of the case; however, he 
is not shown to have filed a timely substantive appeal 
relative to the denial of the claim of service connection for 
back disability, notwithstanding his April 2001 testimony to 
the contrary.  Accordingly, the February 1989 RO decision, 
denying service connection for chronic back disability, 
became final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. 
§ 19.192 (1988).  The Board notes that he filed a claim of 
increased rating for the service-connected right knee 
disability in September 1989, and a claim of service 
connection for degenerative arthritis in December 1989; 
however, he did not perfect a timely appeal from the February 
1989 RO decision by filing a substantive appeal, VA Form 9.

On December 18, 1989, the veteran filed a claim of service 
connection for degenerative arthritis, claiming that its 
onset was related to his service-connected knee disability.  
Although he did not specifically refer to disability of his 
lumbosacral spine, the December 1989 letter may be reasonably 
construed as an application to reopen the claim of service 
connection for chronic disability (degenerative arthritis) of 
the back, claimed to be secondary to his service-connected 
(right) knee disability; he sought to establish service 
connection for back disability, on both direct and secondary 
basis, on numerous occasions in the past.  His November 1975 
application to reopen the claim of service connection for 
"arthritis" was determined by VA sufficient to raise a 
claim of service connection for back disability, as that 
claim was denied by RO decision in May 1976, and by Board 
decision in August 1976.  Overall, his December 1989 
correspondence seems to sufficiently identify the benefit 
sought (see 38 C.F.R. §§ 3.155(a), 3.159, 3.160(e)), and it 
is deemed sufficient to constitute an application to reopen 
the claim of service connection for chronic back disability 
(including arthritis).  

Following receipt of the veteran's December 18, 1989 
application to reopen the claim of service connection for 
chronic back disability, the RO did not adjudicate that claim 
until after he filed another claim in April 1994 (the Board 
notes that the veteran's April 1994 correspondence did not 
specify that he sought to reopen his previously disallowed 
claim of service connection for chronic back disability, 
including arthritis, yet the RO correctly construed it as 
such).  The April 1994 application to reopen the claim of 
service connection for chronic back disability was initially 
denied by RO rating decision in August 1994, but the veteran 
continuously pursued his claim until service connection for 
degenerative joint disease of the lumbosacral spine had been 
established; by the April 1999 statement of the case, the RO 
informed him of his award of service connection for chronic 
back disability effective August 28, 1994, the date of 
receipt of reopened claim.  As noted above, however, his 
application to reopen the claim of service connection for 
chronic back disability had been pending since December 18, 
1989, the date on which his claim had been filed.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).

ORDER

An earlier effective date for service connection for 
degenerative joint disease of the lumbosacral spine, 
effective December 18, 1989, is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


